Citation Nr: 0708152	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which determined that new and 
material evidence had not been obtained to reopen the 
previously denied claim of entitlement to service connection 
for diabetes mellitus.  The Board first considered this 
appeal in January 2006.  The claim was reopened, but denied 
on the merits.

The veteran appealed the Board's January 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and, in June 2006, the Court granted a joint motion to vacate 
that portion of the Board's decision denying entitlement to 
service connection for diabetes and to remand the claim for 
additional consideration.  Specifically, the Board is to more 
fully explain the reason for not obtaining a medical nexus 
opinion pursuant to the duties to assist outlined in 
38 C.F.R. § 3.159(c)(4), and to more fully discuss the 
medical statements of record that contain facts as related by 
the veteran that are not supported by objective medical 
evidence pursuant to Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2005).  As such, this matter is properly returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was not diagnosed as having diabetes mellitus 
during service or within one year of discharge from service.

3.  The veteran's diabetes mellitus is not medically linked 
to his period of active service.

CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor is such a disability presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his request to reopen the previously denied claim of 
entitlement to service connection for diabetes mellitus, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds, however, that the veteran 
is not prejudiced as he was given specific notice with 
respect to his initial claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  The Board specifically 
points out that the veteran is represented by a private 
attorney and brought his arguments regarding shortcomings 
under the VCAA before the Court in June 2006 when he asserted 
that the duty to assist had not been met.  The veteran did 
not argue that the duty to notify had not been met and the 
record reflects that he is fully aware of all evidence 
necessary to substantiate the claim of entitlement to service 
connection for diabetes mellitus.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA and any breach of 
that duty was implicitly waived by the veteran when he did 
not argue before the Court that he was not properly notified.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in August 2005.  The Board specifically finds that 
a remand is not necessary to obtain a medical opinion as to 
the etiology of the veteran's diabetes mellitus because 
criteria set forth in 38 C.F.R. § 3.159(c)(4) are not met.  
There is certainly evidence of current disability, but there 
is no credible evidence of an event, injury or disease in 
service or within one year of service as required by 
38 C.F.R. § 3.159(c)(4)(B) to warrant seeking a medical nexus 
opinion.  The Board fully acknowledges that statements 
presented to VA in pursuing compensation benefits suggest 
that there was an in-service diagnosis of diabetes or a 
diagnosis within months of discharge from service.  The 
objective evidence, however, including statements made by the 
veteran in pursuit of medical treatment, do not support a 
finding of in-service symptoms, an in-service diagnosis of 
diabetes or of a diagnosis within one year of discharge from 
service.

In review of the record as a whole, the Board finds that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file.  Other than the veteran's request for 
VA to obtain a nexus opinion, he does not appear to contend 
that there is outstanding evidence that should be obtained to 
substantiate his claim.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  As such, the merits of the 
claim will now be addressed.

The veteran contends that his currently diagnosed diabetes 
mellitus began during service.  He first submitted an 
application for VA compensation benefits in March 1994 
reflecting that he was treated for diabetes at Stewart Air 
Force Base in Smyrna, Tennessee.  Although the veteran's 
assertions regarding the timing of the first diagnosis of 
diabetes have changed over the years since his first 
application, he has consistently requested that service 
connection be awarded.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Diabetes mellitus is deemed to be a chronic 
disease under 38 C.F.R. § 3.309(a) and, as such, service 
connection may be granted under 38 C.F.R. § 3.307(a)(3) if 
the evidence shows that the disease manifest to a degree of 
ten percent or more within one year from the date of 
separation from service.  See 38 C.F.R. § 3.307.  Separation 
from service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in August 1963, the evidence must 
show that diabetes manifest to a degree of ten percent by 
August 1964 in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Service medical records show that the veteran completed a 
medical history for his enlistment examination in August 
1959.  He indicated that he did not have a family history of 
diabetes and made no complaints determined to be related to 
diabetes.  This is true for his discharge examination in July 
1963 as well.  The discharge examination report reflects that 
the veteran marked "no" for having dizziness or fainting 
spells, eye trouble, sugar or albumin in the urine, and for 
recent gain or loss of weight; he also marked that he had 
never worn glasses.  The examining physician reported that 
the veteran had frequent colds during service and denied 
other significant medical history.

The veteran testified before the Board in August 1997 that he 
was hospitalized during basic training after he passed out 
and that he was hospitalized again in 1960 or 1961 and 
determined to have diabetes mellitus.  He stated that he was 
not given medication or insulin during service, but was 
placed on a restricted diet.  The veteran testified that he 
was prescribed glasses by a private optometrist during active 
service and believes that was a precursor to his severe 
diabetic retinopathy.  His service medical records do not 
support those statements.  They show that the veteran was 
first seen for medical treatment in January 1960 and 
determined to have a deviated nasal septum.  Surgical 
intervention was requested.  The veteran was seen on a number 
of occasions for sinus and cold symptoms, including tension 
headaches, but was never determined to have a glucose problem 
and/or diabetes.  The veteran was discharged in August 1963 
without any evidence of diabetes.

The veteran's recollection of what happened after his 
discharge from service has varied over the years.  In August 
1994, he advised VA that he was first diagnosed as having 
diabetes in the mid-1960's.  He stated that he was 
hospitalized in 1971 and told that because he was diagnosed 
as having diabetes before he was thirty years old, he had 
juvenile diabetes, meaning that he had had diabetes all of 
his life.  Upon VA examination in April 1996, the veteran 
related that he had been diabetic since he was twenty-four 
years old (1964), that he was not diagnosed as having 
diabetes during service, and that he was first hospitalized 
the year after his discharge from service.  In June 1996, the 
veteran advised VA that he had been diabetic since he was a 
small boy, that he inherited it from both of his parents, 
that he was hospitalized two years after discharge from 
service, and that he had been taking insulin for thirty-five 
years (1961).

The veteran testified before the Board in August 1997 that he 
was diagnosed as having diabetes during service and placed on 
a restricted diet, that he was treated for diabetes within 
months of his discharge from service, and that his whole 
family had diabetes and heart disease.  The veteran testified 
that during service he lost weight, was thirsty all the time, 
craved sweets and woke up hungry; he stated that these were 
early signs of diabetes.

In May 2003, the veteran advised VA that he began taking 
insulin shots twice daily in 1964, the year following his 
discharge from service.  In August 2003, he advised VA that 
he had been using insulin for forty-one years (1962), that he 
started using the insulin within two or three months of his 
discharge from service.  In December 2004, the veteran 
advised VA that during his early years of having diabetes, he 
did not have to do anything other than restrict his diet to 
control the disease.  In August 2005, the veteran testified 
before the Board that he had a physical for a job one month 
after discharge from service and was advised that he had 
diabetes.  He stated that he did not start taking insulin, 
however, until 1971.  The veteran testified that his current 
physician reported that diabetes was present for about forty 
years because he knew it did not develop overnight based on 
the extent of damage to the veteran's body.

As is clear from this brief synopsis of the veteran's 
changing recollections, his statements cannot be seen as 
credible as to the time that the currently diagnosed diabetes 
began.  Thus, the Board turns to other evidence to determine 
the historical events in relation to the veteran's diabetes.  
This evidence includes medical treatment records, statements 
from current treating physicians, and statements from the 
veteran's family and friends.

The earliest post-service treatment records are dated in 
1971.  The veteran was hospitalized in August 1971 with 
complaints of malaise, weight loss and increased dietary 
intake.  He related that he did not have a family history of 
diabetes and the only medical history he gave for himself 
related to being hospitalized for the treatment of pneumonia.  
It was determined that the veteran had diabetes and insulin 
use was recommended.  The veteran was resistant to taking 
insulin and it was determined that he would follow a 
restricted diet and be monitored.

A document for General Electric reflects a diagnosis of 
diabetes in August 1971.  The reporting physician noted that 
the veteran was first seen for the illness on August 6, 1971, 
and had no restrictions.  Treatment records dated in 1972 
include a notation of a family history of diabetes and the 
first diagnosis of diabetes for the veteran being in 1971.

The veteran was hospitalized in December 1977 due to 
uncontrolled diabetes.  It was noted that he was first 
diagnosed as having the disease in 1971, but had elected not 
to use insulin.  It was determined that insulin therapy was 
to be instituted.

The veteran underwent a diabetes evaluation in April 1984 
with a new physician.  The history as given reflects that 
diabetes was first diagnosed in 1972, but the veteran did not 
recall details.  He related having been hospitalized for the 
treatment of diabetes in 1972, 1977 and 1980.  He also 
related having had pneumonia when he was two, thirteen, 
twenty and twenty-two.  The physician diagnosed diabetes 
mellitus, twelve years (1972).

In March 1994, the veteran's treating cardiologist submitted 
a report reflecting that he had treated the veteran since 
December 1993 and that the veteran had a history of diabetes 
for approximately thirty years (1963).  That same month, the 
veteran's treating endocrinologist reported that he had been 
treating the veteran since February 1994, but that the 
veteran had seen another physician in his office since the 
1980's.  This specialist reported that the veteran had had 
diabetes for about twenty-two years (1972).  Interestingly, 
this endocrinologist submitted a handwritten statement on his 
prescription pad dated in August 2003 reflecting that the 
veteran had been diagnosed as having Type II diabetes about 
forty years ago (1963).  There is nothing in this 
specialist's records to determine from where the information 
about initial diagnosis came so it is presumed that the 
information was provided by the veteran.

In January 1996, the veteran's treating primary care 
physician reported that he had been treating the veteran 
since June 1995 and that the veteran had been diagnosed as 
having Type I diabetes in the 1960's.  This physician also 
submitted a second statement in 2003 noting that the veteran 
had been a diabetic for forty years (1963).  Again, there is 
nothing in this physician's records to determine from where 
the information about initial diagnosis came so it is 
presumed that the information was provided by the veteran.


An internal medicine consultation report dated in May 2004 
reflects a history of diabetes since the veteran was in his 
early 20's and that he had diabetes during service.  The 
report does not suggest that actual service medical records 
were reviewed in determining that diabetes was present during 
service.

The veteran submitted a number of personal statements in 
November 2004 reflecting the recollections of various family 
members and friends that the veteran had diabetes as a young 
man.  The most useful is a statement from a gentleman who 
related that he recruited the veteran to work for General 
Electric in December 1966, that the veteran was determined to 
have diabetes upon physical examination, and that the veteran 
was not able to pass the physical until January 1967.  He did 
not indicate why the veteran was able to pass in 1967, only 
that the veteran was hired by General Electric at that time.

The other lay statements include one from a fellow serviceman 
who stated that he recalled the veteran having problems 
during service and being on insulin in the Fall of 1963; a 
friend since 1962 who recalled that the veteran had to be 
careful what he ate and drank; a neighbor during 1962 and 
1963 who recalled the veteran being diagnosed as having 
diabetes during that time period; a brother who said that the 
veteran had had diabetes since shortly after service; and, 
another brother who said that although it was hard to 
remember dates, he recalled that the veteran had problems 
with diabetes when he was discharged from service and that he 
had been using insulin for twenty to twenty-five years (1979-
1984).

The Board finds that the first objective medical evidence of 
a diagnosis of diabetes is dated in 1971.  The first credible 
evidence of such a diagnosis, however, is the statement from 
the gentleman who worked for General Electric who recalled 
that the veteran could not pass a physical because of 
diabetes in 1966.  The Board finds this statement credible 
because of its particularity and it is accompanied by 
documents from General Electric dated in the 1970's 
reflecting the veteran's continuing diagnosis of diabetes.


The veteran's statements and the other lay statements are not 
credible because they are in direct contradiction to the 
medical evidence.  There is no credible evidence refuting the 
1971 treatment record showing that the veteran did not want 
to start taking insulin at that time, nor is there credible 
evidence to refute the 1977 treatment record showing that 
insulin use was started.  Thus, the statements that insulin 
was started during service or in the 1960's are found to be 
wholly incredible.

The Board acknowledges that there are medical records dated 
this decade that suggest that the veteran's diabetes began in 
1963.  In fact, there are two notes by treating physicians 
dated in 2003 stating that the veteran has a forty year 
history of diabetes.  The endocrinologist who wrote one of 
those notes appears to be the medical treatment professional 
with the longest running relationship with this veteran and 
he had earlier reported that the veteran had a much shorter 
history of the disease, dating only into the 1970's when the 
diagnosis of the disability is clearly shown in the medical 
evidence.  Although the veteran would like the current 
statements to be used in exclusion of all other evidence to 
support his contention that his disease was present during 
service, the Board will not accept the evidence as credible 
because it is contradictory to the evidence as a whole as 
well as to an earlier statement made by one of the same 
medical professionals.  

The recitation of an unsubstantiated history by a medical 
professional does not turn a lay statement into a medical 
opinion that must be accepted by the Board.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  As directed by the Court 
in this case, before discounting the medical notes regarding 
a history of diabetes since the 1960's, the Board has 
discredited the veteran's statements regarding the onset date 
of his diabetes by showing that they are contradictory and 
unsupported in the medical evidence.  As such, because they 
are the basis of the notes from medical personnel regarding 
the onset of the veteran's diabetes, the Board finds that the 
medical statements are not credible.  See Coburn v. Nicholson 
19 Vet. App. 427, 432 (2005) (citing Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005) for the proposition that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran).  Consequently, the statements from 
treating physicians regarding onset of diabetes prior to the 
time the medical evidence shows that a diagnosis was made, 
which are not deemed to be medical opinions by any stretch of 
the imagination, are not accepted as evidence of diabetes 
having been diagnosed during service or within one year of 
discharge from service.  They are accepted only as a 
recitation of statements made by the veteran.

The Board appreciates the veteran's persistence, but notes 
that his changing allegations have not helped him support his 
claim.  The preponderance of the evidence is against a 
showing that the veteran has diabetes that began during 
service or within one year of service.  While he may truly 
believe at this point in time that he had symptoms during 
service that could be interpreted as early signs of diabetes, 
there is no credible evidence of the disease until 1966, at 
the earliest, with treatment with insulin beginning in 1977 - 
both years after service with no apparent link to service.  
The statements from the veteran's friends and family are too 
vague and inconsistent with the clearly-documented medical 
evidence to be deemed more credible, competent or reliable 
than the medical evidence.  Medical histories taken in 
pursuit of treatment prior to the veteran's first application 
for compensation benefits are deemed far more credible than 
reports made to VA in the pursuit of compensation and/or 
statements made to medical personnel for reports to VA as 
there were no secondary gain issues involved when obtaining 
treatment prior to 1994.  These records unequivocally do not 
support the veteran's claim.  Therefore, the Board finds that 
the competent, probative and credible medical evidence does 
not sustain the veteran's claim and service connection for 
diabetes is denied.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


